Per Curiam : This is a writ of error to the Kane county circuit court, to bring up for review a judgment entered in that court upon the award of arbitrators. The 1st section of the statute, under which this proceeding was had, is as follows: “All persons having the requisite legal capacity may, by an instrument in writing, to be signed and sealed by them, and attested by at least one witness, submit to one or more arbitrators any controversy existing between them, not in suit; and may, in such submission, agree that a judgment of any court of record, competent to hare jurisdiction of the subject matter, to be named in sucb instrument, shall be rendered upon the award made pursuant to such submission.” Gross’ Stat. 51. The submission under which the award was made, is not in conformity with the statute. It was not attested by any witness, nor does it contain any agreement that a judgment shall be rendered upon the award made pursuant to such submission. All that it contains on that subject is this: “And it is hereby further agreed and understood, by and between the said parties, that this submission shall be made a rule of the circuit court within and for the county of Kane aforesaid.” This is not equivalent to an agreement that a judgment shall be rendered upon the. award made pursuant to the submission. A submission executed with the formalities, and containing, in substance, what is required by the statute, was indispensable to the jurisdiction of the circuit court to render the judgment. Low et al. v. Nolte, 15 Ill. 368. The judgment of the circuit court is reversed. Judgment reversedi